FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                 September 9, 2009
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                    Clerk of Court
                            FOR THE TENTH CIRCUIT


    UNITED STATES OF AMERICA,

                Plaintiff!Appellee,                     No. 09-6110
    v.                                          (D.C. No. 5:08-CR-00303-F-1)
                                                        (W.D. Okla.)
    CAROLYN ANN BELL,

                Defendant!Appellant.


                            ORDER AND JUDGMENT *


Before TACHA, LUCERO, and TYMKOVICH, Circuit Judges.



         Carolyn Ann Bell entered a guilty plea to one count of possession with

intent to distribute 50 grams or more of cocaine base. Her plea agreement

included a waiver of her right to appeal her guilty plea, conviction and sentence.

The district court determined that the advisory sentencing guideline range was

262 to 327 months and imposed a sentence of 262 months, at the low end of the

range. Ms. Bell has now filed an appeal seeking to challenge the calculation and


*
      This panel has determined unanimously that oral argument would not
materially assist the determination of this appeal. See Fed. R. App. P. 34(a)(2);
10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral
argument. This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and
10th Cir. R. 32.1.
reasonableness of her sentence. The government has moved to enforce the appeal

waiver in Ms. Bell’s plea agreement pursuant to our decision in United States v.

Hahn, 359 F.3d 1315 (10th Cir. 2004) (en banc) (per curiam). We grant the

motion and dismiss the appeal.

      In determining whether an appeal should be dismissed based on an appeal

waiver, we consider “(1) whether the disputed appeal falls within the scope of the

waiver of appellate rights; (2) whether the defendant knowingly and voluntarily

waived [her] appellate rights; and (3) whether enforcing the waiver would result

in a miscarriage of justice.” Id. at 1325. Ms. Bell, through counsel, concedes

that her appeal falls within the express terms of her appeal waiver and that the

waiver of her appeal rights was knowing and voluntary. She further admits that

enforcement of the plea waiver would not result in a miscarriage of justice.

      Because Ms. Bell has not established any of the applicable exceptions to

the enforcement of her appeal waiver, we conclude that the government’s motion

to enforce should be granted. Accordingly, we GRANT the motion and DISMISS

the appeal.



                                       ENTERED FOR THE COURT
                                       PER CURIAM




                                         -2-